Citation Nr: 1124488	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy.

2. Entitlement to a rating in excess of 10 percent for service-connected pilonidal cystectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In his January 2006 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In January 2007, the Veteran withdrew his request for such hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2010).

The Board notes that a claim of entitlement to a total disability rating due to individual unemployability (TDIU rating) is raised by the record.  This claim has not been adjudicated by the RO; therefore, it is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board acknowledges that the appeal was previously remanded, but finds that another remand is necessary.  In this regard, the Board notes that the October 2009 diabetes mellitus VA examiner referred to VA treatment records dated in 2008 and 2009.  However, the most recent VA treatment record in the file is dated in March 2004.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran is treated within the Cleveland VA medical center (VAMC).  Thus, all VA treatment records from the Cleveland VAMC dated from March 2004 onward should be obtained.

Additionally, the Board observes that the October 2010 rating decision that assigned the 10 percent rating for the scar associated with the service-connected pilonidal cystectomy indicated that the appeal had been satisfied.  However, the Board notes that not only is a claim of entitlement to a TDIU rating raised by the record, but the question of whether an extra-schedular rating is warranted is also suggested by a July 2009 letter submitted by the Veteran's former employer.  The November 2010 supplemental statement of the case (SSOC) does not indicate that an extra-schedular rating was contemplated by the AOJ.  Further, the SSOC does not readjudicate the pilonidal cyst rating claim, which due process requires prior to further consideration of the claim by the Board.  Therefore, the Board also remands the appeal so that an extra-schedular rating may be considered for both the issue of an increased rating for service-connected diabetes mellitus and an increased rating for service-connected pilonidal cystectomy.  

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records from the Cleveland VAMC dated from March 2004 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's rating claims should be readjudicated, to include all evidence received since the October 2010 SSOC.  As part of the readjudication, the AOJ should consider whether referral for an extra-schedular rating is warranted for either service-connected disability on appeal.  The Veteran and his representative should then be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


